             Case 2:19-cr-00216-JAM Document 37 Filed 04/13/21 Page 1 of 3


 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd Ste 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Fax:        (916) 930-6482
 5   E-Mail:     david.fischer@fischerlawoffice.com
 6   DAVID W. DRATMAN, SBN 78764
 7   ATTORNEY AT LAW
     1007 7th Street, Suite 305
 8   Sacramento, CA 95814
 9   Telephone: (916) 443-2000
     Fax :         (916) 443-0989
10   E-Mail: dwdratman@aol.com
11
     Attorneys for Defendant
12   TIMOTHY HORWATH
13
14               IN THE UNITED STATES DISTRICT COURT FOR THE
15                         EASTERN DISTRICT OF CALIFORNIA
16
17   UNITED STATES OF AMERICA,
18                                                Case No. 2:19-cr-00216 JAM
                   Plaintiff,
19                                                CORRECTED
20                 v.                             STIPULATION AND [PROPOSED]
                                                  ORDER TO MODIFY CONDITIONS
21   TIMOTHY HORWATH,                             OF PRETRIAL RELEASE
22
                  Defendant.
23
24
25
           On December 9, 2019, Mr. Horwath made an initial appearance, and the
26
     detention hearing was continued to December 11, 2019. On December 11, 2019, U.S.
27
     Magistrate Judge Claire ordered the defendant released on a $100,000 unsecured bond
28
     co-signed by the defendant’s father, John Horwath. He was also released on conditions.


                                           -1-
                Case 2:19-cr-00216-JAM Document 37 Filed 04/13/21 Page 2 of 3


 1            Special condition of release number 11 requires home confinement. The parties
 2   are seeking to modify this condition to remove the home confinement language and
 3   impose a curfew instead. The proposed language for Special Condition number 11 is as
 4   follows:
 5            CURFEW: You must remain inside your residence every day from 7 p.m.
 6   and 9 a.m., or as adjusted by the pretrial services officer for medical, religious
 7   services, employment or court-ordered obligations.
 8            The reason for this request is that the defendant has a new job and his shifts vary.
 9   Mr. Horwath has been supervised by the Pretrial Services Agency since December 2019,
10   and there have been no issues.
11            Accordingly, the parties ask the Court to adopt this stipulation and proposed
12   order.
13
14                                                             Respectfully submitted,
15
16   Dated: April 12, 2021                                     /s/ David D. Fischer
                                                               DAVID D. FISCHER
17
                                                               Attorney for Defendant
18                                                             TIMOTHY HORWATH
19
20   Dated: April 12, 2021                                     /s/ David D. Fischer for
                                                               CHRISTINA MCCALL
21                                                             Assistant United States Attorney
22                                                             Counsel for Plaintiff
23
24
25
26
27
28



                                               -2-
            Case 2:19-cr-00216-JAM Document 37 Filed 04/13/21 Page 3 of 3


 1
                                      ORDER
 2
 3        IT IS SO ORDERED
 4
 5
     Dated:_________________
            April 13, 2021                   ________________________________
 6                                           HON. JEREMY D. PETERSON
 7                                           U.S. Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                     -3-
